DETAILED ACTION
Status of Claims:
Claims 1 – 23 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/22/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 – 21 of U.S. Patent No. 11,216,290. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims follow obviousness-type double patenting rejection since they recite similar claim limitations. The pending application recites claim limitations associated with the processes of the application server side of the system and the patent recites claim limitations associated with the processes of the user device side of the system, which are obvious variations. 

Pending Application (17/532,032)
U.S. Patent (11,216,290)
1. An application server comprising: 
at least one processor; and at least one memory, the at least one memory containing instructions executable by the at least one processor to operate the application server to:
1. A user device comprising:
a processor and a memory, the memory containing instructions executable by the processor whereby the user device is configured to:

obtain a web application through a web browser executed on the user device;


transmit a request, to an application server, requesting that a process be associated with the web application, wherein the process is executed at the application server;
responsive to receiving a request from a web application executing on a user device, create a process on the application server and associate the process with icon code that executes on the user device to control appearance of an icon displayed by the user device and which is configured to remain executing on the user device independent of whether execution of the web application has been terminated;
add an icon associated with the web application to a user interface of the user device, wherein the icon is associated with code and the processor is configured by execution of the code to change appearance of the icon in response to receiving a notification;

close the web application on the user device, wherein to close the web application the processor terminates execution of the web application, and wherein the code continues to be executed by the processor after the execution of the web application is terminated;
after execution of the web application on the user device has terminated and in response to the process recognizing an event associated with the icon code, trigger by the process a push based event notification to be sent to the user device to trigger the icon code to change appearance of the icon displayed by the user device to indicate the event.
following terminated execution of the web application, execute the code to change the appearance of the icon in response to receiving the notification from the process executed by the application server.


Claims 1 – 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 – 31 of U.S. Patent No. 11,204,786. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims follow obviousness-type double patenting rejection since they recite similar claim limitations. The pending application recites claim limitations associated with the processes of the application server side of the system and the patent recites claim limitations associated with the processes of the user device side of the system, which are obvious variations. 

Pending Application (17/532,032)
U.S. Patent (11,204,786)
1. An application server comprising: 
at least one processor; and at least one memory, the at least one memory containing instructions executable by the at least one processor to operate the application server to:
1. A user device comprising:
a processor and a memory, the memory containing instructions executable by the processor whereby the user device is configured to:

execute a web application via a web browser executed on the processor of the user device;

execute icon code in a run time environment on the user device that is configured for the icon code to remain executing independent of whether execution of the web application and the web browser has been terminated;
responsive to receiving a request from a web application executing on a user device, create a process on the application server and associate the process with icon code that executes on the user device to control appearance of an icon displayed by the user device and which is configured to remain executing on the user device independent of whether execution of the web application has been terminated;
transmit a request, by the web application through the web browser to an application server, requesting that a process at the application server be associated with the icon code;
after execution of the web application on the user device has terminated and in response to the process recognizing an event associated with the icon code, trigger by the process a push based event notification to be sent to the user device to trigger the icon code to change appearance of the icon displayed by the user device to indicate the event.
the processor is configured by the execution of the icon code to receive a push based event notification initiated by the process at the application server and to respond to the push based event notification by changing appearance of an icon on the user interface of the user device while execution of the web application and the web browser remain terminated; and

the processor is further configured by the execution of the icon code, while execution of the web application and the web browser remain terminated, to respond to the icon being clicked by a user by launching execution of the web application and the web browser by the processor.


Allowable Subject Matter
Claims 1 – 23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	In interpreting the claims, in light of the specification and the claims filed on April 13, 2022, the
Examiner finds the claimed invention to be patentably distinct from the available prior art(s).	
	With regards to the independent claims, available prior art(s) does/do not teach, singly or in
combination, “responsive to receiving a request from a web application executing on a user device, create a process on the application server and associate the process with icon code that executes on the user device to control appearance of an icon displayed by the user device and which is configured to remain executing on the user device independent of whether execution of the web application has been terminated; and after execution of the web application on the user device has terminated and in response to the process recognizing an event associated with the icon code, trigger by the process a push based event notification to be sent to the user device to trigger the icon code to change appearance of the icon displayed by the user device to indicate the event.”
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZIA NAOREEN whose telephone number is (571)270-7282. The examiner can normally be reached M-F: 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZIA NAOREEN/Examiner, Art Unit 2458